IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00427-CV

JAY S. COOPER,
                                                          Appellant
v.

HAMILTON COUNTY, HAMILTON INDEPENDENT
SCHOOL DISTRICT, CITY OF HAMILTON,
HAMILTON HOSPITAL DISTRICT AND HAMILTON
COUNTY APPRAISAL DISTRICT,
                                   Appellees


                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CV04910


          INTERIM ORDER DENYING MOTION IN PA RT


      Jay S. Cooper, appellant, has filed a motion to take judicial notice of documents

in a prior appeal to this Court. Cooper asserts that the documents are necessary to

determine jurisdiction in his current appeal.

      Cooper’s motion asserts that according to the on-line case management system,

also known as TAMES (Texas Appeals Management and e-Filing System) we retain a

copy of the file in the appeal docketed as 10-03-00283-CV. Cooper is incorrect. There is
an electronic docket sheet which is what remains on TAMES. Likewise, the Opinion

and Judgment of this Court remain permanent records and copies have been retained.

But everything else related to that proceeding has been destroyed as mandated by State

law, TEX. GOV’T CODE ANN. § 51.204(d) (West 2013), and this Court’s approved

document retention policy. See TEX. GOV’T CODE ANN. § 441.185 (West 2012) (approval

process). Thus, to the extent Cooper asks this Court to take judicial notice of anything

other than the Court’s prior opinion and judgment in 10-03-00283-CV, the motion is

denied.

       Cooper also asks this Court to take judicial notice of two documents filed with

the district court clerk, the trial court’s judgment and the notice of appeal, in the

proceeding which underlies the 2003 appeal. He asserts that because these documents

from outside the record in his current appeal are necessary to determine jurisdiction, we

can use them for that purpose. At this juncture, we are unable to determine whether we

will need these documents to determine this Court’s jurisdiction.

       Accordingly, as it relates to his motion to take judicial notice of exhibits 3 and 7

attached in his appendix to his brief filed on May 24, 2013, we do not rule on the motion

and request a response from appellees, Hamilton County, Hamilton Independent

School District, City of Hamilton, Hamilton Hospital District, and Hamilton County

Appraisal District, as part of their brief on the merits when filed.




                                           PER CURIAM


Cooper v. Hamilton County                                                            Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied in part and response requested
Order issued and filed June 13, 2013




Cooper v. Hamilton County                      Page 3